Title: From Thomas Jefferson to John Beckley, [22 October 1801]
From: Jefferson, Thomas
To: Beckley, John


[22 Oct. 1801]
I have this moment been called on by mr Saml. Hanson of Samuel of this place to write to you on the following subject. you have probably heard of the famous suit brought against him by Forrest for calling him a swindler, whereon the latter recovered one cent damage. but the bank of Columbia whose Cashier Hanson was, have removed him. there is not a worthier man on earth, nor one of more independant republican principles. he is [generally] called one of the four who alone preserved their political principles in this place through the late trying times. this removal leaves him without bread. we all take for granted you will be restored to your former office in the house of representatives. in that event mr Hanson asks to be one of your engrossing clerks which he says will subsist him till he can get under way in some other vocation. he is a man of literature, very much respected & beloved by the republican interest of this state. I have thought myself bound to bear this testimony to truth, leaving it’s effect entirely to your own convenience or pre-arrangements.
I recieved from the persons to whom the inclosed is directed, a present of a quarter of a Mammoth-veal which at 115. days old weighed 438. ℔. [since] they are butchers, & not knowing their address I avail myself of your cover & of your friendship to have them sought, & the letter delivered them. mr Butler gave us hopes we should see you here shortly. accept assurances of my great esteem & attachment.
Th: Jefferson
P.S. I note the proceedings against mr Duane. my faculties whether public or private will be exercised for his support whenever I shall be informed that they are necessary.
